Citation Nr: 1013300	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus, type II.

2.  Propriety of the reduction of the Veteran's initial 
rating for coronary artery disease from 30 percent to the 
noncompensable level; and entitlement to a rating higher than 
30 percent since October 13, 2005 (rated based on a pre-
existing disability of 30 percent subtracted from the current 
level of disability).

3.  Entitlement to a rating higher than 10 percent for 
retinal artery occlusion of the left eye.
 
4.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular disease of the right lower extremity.

5.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular disease of the left lower extremity.  

6.  Entitlement to a total disability rating based on 
individual unemployability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
granted service connection for diabetes mellitus and assigned 
an initial 20 percent rating effective February 26, 2004.  
The Veteran appealed for a higher initial rating for this 
condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  The RO later granted an earlier effective date of 
February 26, 2003, for the grant of service connection.

During the pendency of the appeal, the RO assigned separate 
ratings for the Veteran's diabetic complications of coronary 
artery disease, peripheral vascular disease, and retinal 
artery occlusion of the left eye with effective dates later 
than the grant of service connection for diabetes, February 
26, 2003.  Although the Veteran appealed the assigned 
ratings, he did not challenge the effective dates of any of 
these assigned ratings.  Therefore, only the ratings assigned 
and not the effective dates of the ratings are before the 
Board in this appeal.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) thereafter must be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and effective date).

The October 2004 rating decision that granted service 
connection for coronary artery disease as secondary to the 
Veteran's diabetes mellitus initially assigned a 30 percent 
rating.  However, this rating was reduced to the 
noncompensable level in a December 2005 rating decision based 
on a finding of clear and unmistakeable error in the October 
2004 rating decision.  The December 2005 rating decision 
determined that the cardiovascular disorder pre-existed the 
diagnosis of diabetes mellitus by nine years and was at a 
level of a 30 percent disability prior to the aggravation of 
the condition by the Veteran's diabetes mellitus.  Therefore, 
the Veteran's coronary artery disease should be rated based 
on a pre-existing disability of 30 percent subtracted from 
the current level of disability.

In August 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ), commonly 
referred to as a Travel Board hearing.

The Board is remanding the claims for an increased rating for 
the coronary artery disease and for a TDIU to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is controlled by an oral 
hypoglycemic, restricted diet, and regulation of activities.

2.  The Veteran's left eye disability is manifested by a 
small scotoma just below fixation in the left eye.

3.  The Veteran's peripheral vascular disease of the lower 
extremities is manifested by claudication on walking and 
trophic changes of the lower extremities. 


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for diabetes mellitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 
7913 (2009).

2.  The criteria are not met for a rating higher than 10 
percent for the left eye disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.79, Diagnostic Code 
6081 (2009).

3.  The criteria are met, however, for a higher 40 percent 
rating for the peripheral vascular disease of the right lower 
extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.104, Diagnostic Code 7114 (2009).

4.  The criteria also are met for a higher 40 percent rating 
for the peripheral vascular disease of the left lower 
extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.104, Diagnostic Code 7114 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in April 2004, November 2004, March 2006, and 
April 2008.  These letters informed him of the evidence 
required to substantiate his initial, underlying claim for 
service connection (keeping in mind his claim arose in that 
context), since granted, as well as apprised him of his and 
VA's respective responsibilities in obtaining supporting 
evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the Veteran in the more recent March 2006 letter of 
the downstream disability rating and effective date elements 
of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  And since providing that additional Dingess 
notice in March 2006, the RO has gone back and readjudicated 
his claim in the June 2009 SSOC - including considering any 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the Veteran was examined for VA compensation 
purposes in July 2004, October 2005, January 2008, and 
February 2008.  These examination reports are adequate for 
rating purposes with respect to his diabetes mellitus, 
peripheral artery disease and retinal artery occlusion of the 
left eye, insofar as determining the relative severity of 
this condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate his diabetes mellitus, peripheral artery 
disease and retinal artery occlusion of the left eye.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.	Increased Rating for Diabetes Mellitus

In June 2004, the RO granted service connection for diabetes 
mellitus.  The Veteran claims that the currently assigned 20 
percent rating does not compensate him for the interference 
in his daily life caused by his diabetes mellitus.  However 
for the reasons and bases discussed below, the Board finds 
that the 20 percent rating is the most appropriate for his 
condition.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  
Under this code, a 20 percent rating is assigned if the 
diabetes requires insulin and a restricted diet, or where 
oral hypoglycemic agents and a restricted diet are required.  
The next higher rating of 40 requires insulin, a restricted 
diet, and regulation of activities.  See 38 C.F.R. § 4.119, 
DC 7913.

An even higher 60 percent rating is assigned when the 
diabetes requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Lastly, a 100 percent rating is assigned for more 
severe symptoms, but also requires that the Veteran be on 
insulin.  Id.

While the Veteran's diabetes mellitus requires a restricted 
diet and regulation of activities, both of which are required 
for a 20 percent rating, there is simply no evidence this 
condition requires daily use of insulin, which is an 
essential element for a higher 40 percent disability rating 
under DC 7913.

The October 2005 VA examination indicates that the Veteran 
takes glipizide, an oral hypoglycemic agent, for control of 
his diabetes mellitus.  The Veteran's private treatment 
records also show use of oral hypoglycemic agents.  There is 
no evidence of insulin use in the record.

As all three elements under DC 7913 must be met, the 
Veteran's claim for increase must be denied.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

Therefore, the Veteran's diabetes mellitus alone does not 
warrant a schedular rating higher than 20 percent.  As the 
Veteran's condition has never been more than 20 percent 
disabling since the grant of service connection, there is no 
basis to "stage" the rating under Fenderson.

III.	Increased Rating for the Left Eye Disability

A June 2008 rating decision assigned a separate 10 percent 
rating for the Veteran's left eye tertiary branch retinal 
artery occlusion with residual scotoma as a complication of 
his service-connected diabetes effective February 22, 2005.  
The Veteran claims that the currently assigned 10 percent 
rating does not compensate him for the interference in his 
daily life caused by his left eye disability.  However for 
the reasons and bases discussed below, the Board finds no 
basis to assign a rating higher than 10 percent.

The Veteran's left eye condition has been rated under DC 6081 
for unilateral scotoma.  DC 6081 provides for a 10 percent 
minimum rating for a scotoma affecting at least one-quarter 
of the visual field (quandrantanopsia) or with centrally 
located scotoma of any size.  Alternatively, the condition 
can be rated based on visual impairment due to scotoma, if 
that would result in a higher evaluation.

The Board has also considered other diagnostic codes such as 
DC 6080 for visual field defects.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  DC 6080 allows 
for a 10 percent rating for unilateral loss of the inferior 
half of the visual field and 30 percent for bilateral loss of 
the inferior half of the visual field.  38 C.F.R. § 4.79, DC 
6080.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's left eye disability would not 
warrant a rating higher than 10 percent under DC 6081 or DC 
6080.  The evidence that supports this conclusion is three VA 
examinations dated July 2004, October 2005, and January 2008, 
and private treatment records from February 2005.

The July 2004 VA examination found no evidence of diabetic 
retinopathy.  The examiner found mild nuclear cataracts 
bilaterally.

A February 2005 private treatment record indicates that the 
Veteran reported a half moon shaped obstruction in his left 
eyesight.  A fluorescein angiogram found branch retinal 
artery occlusion of the left eye and retinal edema associated 
with the branch retinal artery occlusion.  The examiner 
diagnosed rule out hypertensive retinopathy.

The October 2005 VA examination found a small scotoma just 
below fixation in the left eye on visual field testing.  The 
examiner stated that the Veteran developed a blockage in a 
tertiary branch artery supplying the superior aspect of the 
area above the fovea as a result of his diabetes mellitus and 
is left with a scotoma just under fixation in the left eye. 

The January 2008 VA examination found that the Veteran still 
had a small scotoma just below fixation in the left eye on 
visual field testing

Based on these findings, there is no basis to assign a rating 
higher than 10 percent for the Veteran's left eye disability.  
The medical evidence establishes that the Veteran has a 
visual defect in the lower half of his field of vision in his 
left eye.  Under either DC 6081 or DC 6080, this visual 
defect would warrant a 10 percent rating and no higher. 

Therefore, the Veteran's left eye disability is appropriately 
rated at the 10 percent level.  As the Veteran's condition 
has never been more than 10 percent disabling since the grant 
of service connection, there is no basis to "stage" the 
rating under Fenderson.

IV.	Increased Ratings for Peripheral Vascular Disease of 
the Lower Extremities

In June 2008, the RO granted separate ratings for the 
Veteran's peripheral vascular disease of the lower 
extremities as a complication of his diabetes mellitus, 
effective February 26, 2004.  The Veteran claims that the 
currently assigned 20 percent rating for each lower extremity 
does not compensate him for the interference in his daily 
life caused by this disability.  For the reasons and bases 
discussed below, the Board finds that the Veteran's condition 
warrants the higher 40 percent rating for each lower 
extremity.

The Veteran's peripheral vascular disease in the left lower 
extremity, associated with diabetes mellitus is rated by 
analogy under 38 C.F.R. § 4.104, DC 7114, which addresses 
arteriosclerosis obliterans. Under DC 7114, a 20 percent 
rating is assigned if there is claudication on walking more 
than 100 yards, and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is 
assigned if there is claudication on walking between 25 and 
100 yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating 
requires claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.

Note 1 to DC 7114 provides that the ankle/brachial index is 
the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure. The normal index is 
1.0 or greater.

Note 3 to DC 7114 states that these evaluations are for 
involvement of a single extremity.  If more than one 
extremity is affected, evaluate each extremity separately and 
combine (under § 4.25), using the bilateral factor (§ 4.26), 
if applicable.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's peripheral artery disease of the 
lower extremities warrants higher 40 percent ratings for each 
lower extremity.  The evidence that supports this conclusion 
is three VA examinations dated July 2004, October 2005, and 
February 2005.

The July 2004 VA examination found no ulceration, edema or 
stasis dermatitis of the lower extremities.  There was also 
no clubbing or cyanosis.  The peripheral pulses were femoral 
pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 1+, and 
anterior tibial pulse 1+, bilaterally.  The Doppler test 
found ankle/brachial index on the right was 1.10 and on the 
left 1.03.

The October 2005 VA examination found trophic skin changes 
with thin skin, absence of hair, and dystrophic nails.  The 
peripheral pulses were femoral pulse 2+, popliteal pulse 1+, 
dorsalis pedis pulse 1+, and posterior tibial pulse 1+, 
bilaterally.  The Doppler test found ankle/brachial index on 
the right was 1.22 and on the left 1.13.  The examiner 
indicated that the Doppler shows mild diffuse atherosclerotic 
disease in the lower extremities with mild to moderate inflow 
disease bilaterally.

At the February 2005 VA examination, the Veteran had symptoms 
of claudication after walking 50 yards on level ground.  The 
peripheral pulses were femoral pulse 2+, popliteal pulse 2+, 
dorsalis pedis pulse 1+, and posterior tibial pulse 1+, 
bilaterally.  The Doppler test found ankle/brachial index on 
the right is 1.13 and on the left 1.12.

As the Veteran has claudication on walking 50 yards and 
trophic changes of the lower extremities, his condition 
warrants the higher 40 percent rating.  However, the 
Veteran's condition does not warrant ratings higher than 40 
percent because he does not have claudication on walking 25 
yards, persistent coldness of the extremities or an 
ankle/brachial index of 0.5 or less.

Therefore, the Veteran's condition is more appropriately 
rated at the 40 percent level.  As the Veteran's condition 
has never been more than 40 percent disabling since the grant 
of service connection, there is no basis to "stage" the 
rating under Fenderson.

V.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
20 percent for diabetes mellitus, 10 percent for a left eye 
disability, 40 percent for peripheral artery disease of the 
right lower extremity,  and  40 percent for peripheral artery 
disease of the left lower extremity contemplate the Veteran's 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
diabetes mellitus, left eye disability, and peripheral artery 
disease of the lower extremities have caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 



According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

The claim for a rating higher than 20 percent for diabetes 
mellitus is denied.

The claim for a rating higher than 10 percent for the left 
eye disability also is denied.

But the rating for the peripheral vascular disease of the 
right lower extremity is increased to 40 percent, subject to 
the statutes and regulations governing the payment of VA 
compensation.

As well, the rating for the peripheral vascular disease of 
the left lower extremity also is increased to 40 percent, 
subject to the statutes and regulations governing the payment 
of VA compensation.




REMAND

I.	Propriety of Reduction/Increased Rating for Coronary 
Artery Disease


The October 2004 rating decision that granted service 
connection for coronary artery disease as secondary to the 
Veteran's diabetes mellitus initially assigned a 30 percent 
rating.  However, this rating was reduced to the 
noncompensable level in a December 2005 rating decision based 
on a finding of clear and unmistakeable error in the October 
2004 rating decision.  The December 2005 rating decision 
determined that the cardiovascular disorder pre-existed the 
diagnosis of diabetes mellitus by nine years and was at a 
level of a 30 percent disability prior to the aggravation of 
the condition by the Veteran's diabetes mellitus.

The procedural framework and safeguards set forth in 38 
C.F.R. § 3.105(e) governing rating reductions are required to 
be followed by VA before it issues any final rating 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Pursuant to 38 C.F.R. § 3.105(e), when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease of 
compensation benefits being made, a rating proposal of the 
reduction will be prepared setting forth all material facts 
and reasons, and the beneficiary will be notified and 
furnished detailed reasons therefore and given 60 days for 
presentation of additional evidence to show that compensation 
should be kept at the current level.  If additional evidence 
is not received within that period, a final rating action 
will be taken and rating will be reduced to the last day of 
the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2008); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
30 percent rating at issue was in effect from February 26, 
2004 through October 13, 2005, a period of less than five 
years. 

Here, the reduction was not properly accomplished.  This 
claim, therefore, must be remanded.

II.	TDIU

Additional information is required to determine the degree of 
occupational impairment resulting from the Veteran's service-
connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 
(1994).  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or 
impairment caused by any disabilities that are not 
service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of at least 70 
percent.  38 C.F.R. § 4.16(a).

It is also possible to receive a TDIU on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is 
determined the Veteran is incapable of securing and 
maintaining substantially gainful employment on account of 
his service-connected disabilities, even if he does not meet 
the threshold minimum rating requirements of § 4.16(a).



The Veteran has a 20 percent rating for diabetes mellitus, 10 
percent rating for his left eye disability, now a 40 percent 
rating for the peripheral artery disease of his right lower 
extremity, also a 40 percent rating for the peripheral artery 
disease of his left lower extremity, and a 30 percent rating 
for coronary artery disease.  Therefore, he satisfies the 
threshold minimum percentage rating requirements of § 4.16(a) 
for consideration of a TDIU.

However, proper adjudication of the claim for an increased 
rating for the coronary artery disease is necessary before 
the claim for a TDIU can be decided.  See Rice v. Shinseki, 
22 Vet.App. 447 (2009).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Readjudicate the claim for coronary 
artery disease in accordance with 38 
C.F.R. § 3.105(e).

2.   Then readjudicate the TDIU claim.  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


